As filed with the Securities and Exchange Commission on July 28, 2010. 1933 Act File No. 33-65572 1940 Act File No. 811-7852 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933X Pre-Effective Amendment No. Post-Effective Amendment No.54 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No.55 USAA MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 9800 Fredericksburg Road, San Antonio, TX78288 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code (210) 498-0226 Christopher P. Laia, Secretary USAA MUTUAL FUNDS TRUST 9800 Fredericksburg Road San Antonio, TX78288-0227 (Name and Address of Agent for Service) It is proposed that this filing will become effective under Rule 485 immediately upon filing pursuant to paragraph (b) X_ on (August 1, 2010 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) _ _ on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Page 1 of 588 Exhibit Index Page 541 Part A Prospectuses for the Tax Exempt Long-Term, Tax Exempt Intermediate-Term, Tax Exempt Short-Term, and Tax Exempt Money Market Funds, California Bond and California Money Market Funds, Florida Tax-Free Income and Florida Tax-Free Money Market Funds New York Bond and New York Money Market Funds, Virginia Bond and Virginia Money Market Funds are included herein Part A Prospectus for the Tax Exempt Long-Term, Tax Exempt Intermediate-Term, Tax Exempt Short-Term, and Tax Exempt Money Market Funds [USAA EAGLE LOGO](R)[GRAPHIC OMITTED] PROSPECTUS USAA TAX EXEMPT FUNDS AUGUST 1, 2010 Tax Exempt Long-Term Fund (USTEX) Tax Exempt Intermediate-Term Fund (USATX) Tax Exempt Short-Term Fund (USSTX) Tax Exempt Money Market Fund (USEXX) As with other mutual funds, the Securities and Exchange Commission has not approved or disapproved of these Funds’ shares or determined whether this prospectus is accurate or complete. Anyone who tells you otherwise is committing a crime. TABLE OF CONTENTS Tax Exempt Long-Term Fund Investment Objective 2 Fees and Expenses 2 Principal Investment Strategy 3 Principal Risks 3 Performance 4 Investment Adviser 6 Portfolio Manager6 7 Purchase and Sale of Fund Shares 7 Tax Information 7 Payments to Broker-Dealers and Other Financial Intermediaries 7 Tax Exempt Intermediate-Term Fund Investment Objective 8 Fees and Expenses 8 Principal Investment Strategy 9 Principal Risks 9 Performance 10 Investment Adviser 12 Portfolio Manager 12 Purchase and Sale of Fund Shares 13 Tax Information 13 Payments to Broker-Dealers and Other FinancialIntermediaries 13 Tax Exempt Short-Term Fund Investment Objective 14 Fees and Expenses 14 Principal Investment Strategy 15 Principal Risks 15 Performance 17 Investment Adviser 18 Portfolio Manager 19 Purchase and Sale of Fund Shares 19 Tax Information 19 Payments to Broker-Dealers and Other Financial Intermediaries 20 Tax Exempt Money Market Fund Investment Objective 21 Fees and Expenses 21 Principal Investment Strategy 22 Principal Risks 22 Performance 23 Investment Adviser 24 Portfolio Managers 24 Purchase and Sale of Fund Shares 24 Tax Information 25 Payments to Broker-Dealers and Other Financial Intermediaries 25 Investment Objective 26 Principal Investment Strategy 26 Risks 35 Portfolio Holdings 38 Fund Management 39 Portfolio Managers 41 Using Mutual Funds in an Investment Program 42 Purchases and Redemptions 42 Exchanges 47 Other Important Information About Purchases and Redemptions 48 Shareholder Information 52 Financial Highlights 56 Appendix A 61 INVESTMENT OBJECTIVE The Tax Exempt Long-Term Fund (the Fund) is a tax-exempt bond fund with an objective of providing investors with interest income that is exempt from federal income tax. FEES AND EXPENSES The table below describes the fees and expenses that you may pay, directly and indirectly, to invest in the Fund. The annual fund operating expenses below are based on expenses incurred during the Fund’s most recently completed fiscal year. Shareholder Fees (fees paid directly from your investment) There are no fees or sales loads charged to your account when you buy or sell Fund shares. However, if you sell shares and request your money by wire transfer, there is a $20 domestic wire fee and a $35 foreign wire fee. (Your bank also may charge a fee for wires.) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee .23%(a) Distribution and/or Service (12b-1) Fees None Other Expenses .22% Total Annual Operating Expenses .45% (a) A performance fee adjustment may increase or decrease the management fee by up to +/– 0.06% of the average net assets of the Fund during a rolling 36-month period. A performance fee adjustment decreased the base management fee of 0.28% for the Fund by 0.05% for the fiscal year ended March 31, 2010. Example This example is intended to help you compare the cost of investing in this Fund with the cost of investing in other mutual funds. Although your actual costs may be higher or lower, you would pay the following expenses on a $10,000 investment, assuming (1) a 5% annual return, (2) the Fund’s operating expenses remain the same, and (3) you redeem all of your shares at the end of the periods shown. 2 | USAA Tax Exempt Long-Term Fund 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 8% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY The Fund invests primarily in investment-grade securities the interest on which is exempt from federal income tax (referred to herein as “tax-exempt securities”). During normal market conditions, at least 80% of the Fund’s net assets will consist of tax-exempt securities. The Fund’s dollar-weighted average portfolio maturity is 10 years or more. PRINCIPAL RISKS Any investment involves risk, and there is no assurance that the Fund will achieve its investment objective. As you consider an investment in the Fund, you also should take into account your tolerance for the daily fluctuations of the financial markets and whether you can afford to leave your money in the investment for long periods of time to ride out down periods. As with other mutual funds, losing money is a risk of investing in this Fund. The securities in the Fund’s portfolio are subject to credit risk, which is the possibility that a borrower cannot make timely interest and principal payments on its securities or that a party to a transaction involving the Fund will fail to meet its obligations. The Fund accepts some credit risk as a recognized means to enhance an investor’s return. All securities varying from the highest quality to very speculative have some degree of credit risk. The Fund also is subject to the risk that the market value of the bonds will decline because of rising interest rates, adverse changes in supply and demand for tax-exempt securities, or other market factors. Bond prices are linked to the prevailing market interest rates. In general, when interest rates rise, bond prices fall and when interest rates fall, Prospectus | 3 bond prices rise. The price volatility of a bond also depends on its maturity. Generally, the longer the maturity of a bond, the greater its sensitivity to interest rates. To compensate investors for this higher interest rate risk, bonds with longer maturities generally offer higher yields than bonds with shorter maturities. During a period of declining interest rates, many municipal bonds may be “called,” or redeemed, by the issuer before the stated maturity. An issuer might call, or refinance, a higher-yielding bond for the same reason that a homeowner would refinance a home mortgage. When bonds are called, the Fund is affected in several ways. Most likely, the Fund must reinvest the bond-call proceeds at lower interest rates. The Fund’s income may drop as a result. The Fund also may realize a taxable capital gain. Your investment in the Fund is not a deposit of USAA Federal Savings Bank, or any other bank, and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PERFORMANCE The following bar chart provides some indication of the risks of investing in the Fund and illustrates the Fund’s volatility and performance from year to year for each full calendar year over the past 10 years. 4| USAA Tax Exempt Long-Term Fund n RISK/RETURN BAR CHART n [Bar chart] Annual Returns for Periods Ended December 31 Calender Year Total Return 12.11% 4.33% 9.70% 7.02% 5.60% 3.82% 4.80% 0.61% -12.53% 22.09% SIX-MONTH YTD TOTAL RETURN 3.32% (6/30/10) BEST QUARTER*
